Citation Nr: 1621983	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-09 116	)	
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected posttraumatic stress disorder (PTSD), evaluated at 30 percent from June 28, 2011; 50 percent from August 12, 2013; and 70 percent from October 11, 2014.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 11, 2014. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an initial rating of 30 percent disabling for PTSD effective June 28, 2011.  


FINDING OF FACT

On May 9, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2016, the Veteran submitted an affirmative statement withdrawing his appeal for entitlement to an increased initial disability rating for PTSD and entitlement to TDIU prior to October 11, 2014.

As such, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an increased initial disability rating for service-connected posttraumatic stress disorder is dismissed.

The appeal of entitlement to a total disability rating based on individual unemployability prior to October 11, 2014 is dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


